DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to amendment filed on 03/23/2021.
Claims 1-19 are pending.  Applicant has amended claims 1-9 and claims 12-19 are withdrawn as non-elected claims.

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
In order to provide clarity in the claim, it is suggested to amend “wherein the imidazolium ionic” to “wherein the mixture of two or more imidazolium ionic” in claim 3, line 1.  
In order to ensure proper antecedent basis in the claim, it is suggested to amend “wherein the imidazolium ionic liquid” to “wherein the mixture of two or more imidazolium ionic liquids” in claim 2, lines 1-2.  
In order to provide clarity in the claim, it is suggested to amend “wherein two of two or more imidazolium” to “wherein two of the mixture of two or more imidazolium” in claim 4, lines 1-2.  
In order to provide clarity in the claim, it is suggested to amend “wherein two of two or more imidazolium” to “wherein two of the mixture of two or more imidazolium” in claim 5, lines 1-2.  
In order to provide clarity in the claim, it is suggested to amend “wherein two of two or more imidazolium” to “wherein two of the mixture of two or more imidazolium” in claim 6, lines 1-2. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 2 recites the limitation “the imidazolium ionic liquid is…” in lines 1-2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear the term “imidazolium ionic liquid (singular)” is referred to as in claim 1 “mixture of two or more imidazolium ionic liquids (plural).  Clarification is requested. Examiner has interpreted for examining purpose imidazolium ionic liquid (singular)” as “mixture of two or more imidazolium ionic liquids (plural).  
As per Claim 9 recites   iii) “…in any molar ratio” in lines 7-8. It is unclear by the term “any molar ratio” which it’s referring to since iii) mention1-ethyl-3-methylimidazolium chloride in a molar ratio from 1:5 to 5:1 with mixture of 1-ethyl-3-methylimidazolium acetate and 1-butyl-3-methylimidazolium chloride.  Is “any molar ratio” referred from step i) and ii) or step i) or step ii) or step iii) or any indefinite molar ratio which can be considered as indefinite. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 are rejected under 35 U.S.C. 103 as obvious by Swatloski et al (US PGPUB No.: 2014/0027938) in view of Stolarska et al (NPL: “Properties modification by eutectic formation in mixtures of ionic liquids”, RSC advances, 2015, 5, pages 22178-22187).
As per Claim 1-3, Swatloski teaches a process for forming chitin fibers from a chitinous biomass and then dissolving at least a portion of the chitinous biomass in an ionic liquids (IL) or ion-containing solvents to form a mixture (paragraphs 0010, 0049). Further Swatloski teaches compositions comprising chitinous biomass (considered as one type of biomass) present in amount of 0.5 to 5 wt% (see claims 11 and paragraph 0088, encompasses the claimed range of 0.1 and 50 wt% of biomass) and one or more ionic liquids where ionic liquids suitable use in composition comprises ionized species such as cation and anion which includes the examples  but not limited to are 1-alkyl-3-methylimidazolium halide or 1-alkyl-3-methylimidazolium carboxylate, i.e. 1-ethyl-3-methylimidazolium chloride or 1-butyl-3-methylimidazolium chloride or 
Swatloski does not explicitly disclose or suggest mixture of two or more imidazolium ionic liquids configure to a eutectic system.
	However, Stolarska teaches formation of eutectic in mixture of ionic liquids (i.e., imidazolium cations or anions, see page 22178, right side second paragraph, abstract, title) and further suggest two chloride salts with different cations that includes mixture of 1-butyl-3methylimidazolium chloride and 1-ethyl-3-methylimidazolium chloride having melting point depression (see page 22179-top paragraph on left side, see further pages 22180-22181).
	Given Swatloski suggest in specifically in paragraph 0057 that any suitable ionic liquids for use in the composition comprises of ionized species and have melting point below about 150° C or above about minus 44° C in some examples and further in paragraph 0040 discloses that ionic liquid describes salts with a melting point below about 150° C that includes at even room temperature or above minus temperature, and dictionary definition of eutectic system is homogenous mixture of substances that melts or solidifies at a single temperature that is lower than the melting point of any of the constituents while Stolarska suggest formation of eutectic system in mixture of ionic liquids, therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the eutectic system of Stolarska with Swatloski which would result in melting temperature  depression for the eutectic system is lower that is lower as 50 K as taught by Stolarska (see pages 22180- 22181).

As per claims 4-9, Stolarska teaches 1:1 ratio of two imidazolium ionic liquids that includes mixture of 1-butyl-3-methylimidazolium chloride and 1-ethyl-3-methylimidazolium chloride (see prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 10, Swatloski teaches chitinous biomass but does not explicitly suggest or disclose biomass is cellulose.  Since Swatloski teaches chitinous biomass which are prepared from sources of cellulose so therefore composition is expected to have cellulose present when utilizing chitinous biomass unless othwerwise shown by applicant.
As per claim 11, Swatloski teaches processing aids further comprising dimethyl sulfoxide (DMSO) and can be from about 1 to 50 wt% (considered as viscosity reducing agent, see paragraphs 0078, 0092, 0110-0111).

Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over Rogers et al (US PGPUB No.: 2012/0216705 A1) in view of Stolarska et al (NPL: “Properties modification by eutectic formation in mixtures of ionic liquids”, RSC advances, 2015, 5, pages 22178-22187).

As per Clams 1 and 10, Rogers teaches dissolving polymer from 0.1 to 50% by weight (includes biomass, paragraphs 0002, 0044, 0046) such as biopolymers (includes cellulose, chitin paragraph 0048) or synthetic polymers (paragraph 0055) in mixtures of ionic liquids (includes imidazolium ionic liquids, see examples 1, 2, paragraphs 0008-0011) having different cations (contains halogen group of chloride, bromide or iodide or fluorine-paragraph 072) and/or anions (paragraph 0005, 0058, 0060, 0075, table 1). Further Rogers teaches biopolymer can be present in biomass and the biomass can be mixed directly with the ionic liquid mixtures (paragraph 0049).
Rogers does not explicitly disclose to configure a eutectic system.

	Given Rogers teaches use of mixed imidazolium ionic liquids (see examples 1 and 2, paragraphs 0008-0011) while Stolarska suggest formation of eutectic system in mixture of ionic liquids, ) therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the eutectic system of Stolarska with Rogers which would result in melting temperature  depression for the eutectic system is lower that is lower as 50 K as taught by Stolarska (see pages 22180- 22181).

As per Claim 2-3, Rogers teaches 1-ethyl-3-methylimidazolium acetate (example 1-paragraph 0087 and also encompasses limitation of claim 2 of 1-(C2-C6)alkyl-3-(C2-C6)alkyl imidazolium) and 1-butyl-3-methylimidazolium chloride (see example 2-paragraph 0091 and also encompasses limitation of claim 2 1-(C2-C6)alkyl-3-(C2-C6)alkyl imidazolium).
Stolarska teaches two imidazolium ionic liquids that are mixture of 1-butyl-3-methylimidazolium chloride and 1-ethyl-3-methylimidazolium chloride (see pages 22180- 22181)

As per Claims 4-9, Stolarska teaches 1:1 ratio of two imidazolium ionic liquids that are mixture of 1-butyl-3-methylimidazolium chloride and 1-ethyl-3-methylimidazolium chloride (see pages 22180- 22181 which meets the limitation of claims 4-9 of two or more imidazolium ionic liquids 1:10 to 10:1, 1:5 to 5:1, 1:3 to 3:1 and 1:1 of claim 9 step ii). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered and are persuasive.
However upon further consideration, new ground of rejection has been made over Swatloski et al (US PGPUB No.: 2014/0027938) in view of Stolarska et al (NPL: “Properties modification by eutectic formation in mixtures of ionic liquids”, RSC advances, 2015, 5, pages 22178-22187) and Rogers in view of Stolarska et al (NPL: “Properties modification by eutectic formation in mixtures of ionic liquids”, RSC advances, 2015, 5, pages 22178-22187) as set forth above.
Applicant argues:
“A review of Swatloski reveals that the term "eutectic" is used in a totally inappropriate manner. That is, "eutectic" is used as a mere synonym of "mixture" without having anything to do with the real concept that the word represents in the scientific and technological contexts. For example, in paragraph [0044], Swatloski wrongly uses the term eutectic as equivalent to mixture. This use of the word eutectic does not correspond at all with the meaning that it has had historically in the field of Thermodynamics, and by extension in the areas of Science and Technology. Applicant's claimed invention refers to the proper meaning of the term, which is completely unrelated to the misleading definition that identifies eutectic with mixture. “A Statement of Common Ownership accompanies this response”.

Remarks, pages 9-10
The examiner respectfully traverses as follow:
Regarding applicant’s argument in specific to eutectic system not taught by Swatloski but however upon further searh and consideration, new ground of rejection is made over Swatloski et al (US PGPUB No.: 2014/0027938) in view of Stolarska et al (NPL: “Properties modification by eutectic formation in mixtures of ionic liquids”, RSC advances, 2015, 5, pages 22178-22187) and therefore the arguments are moot in view of new ground rejection. Since newly found reference, Stolarska teaches eutectic system for mixture of two imidazolium ionic liquids while Swatloski teaching composition comprising of mixture of two or more imidazolium ionic liquids and biomass therefore combination meets presently claimed invention.
Applicant argues:

Applicant notes that mixtures of organic salts, such as the ionic liquids referred in our patent application as well as in Rogers' patent application, may lead to a eutectic system but they may also lead to other types of systems from the solid-liquid equilibrium perspective (which is the perspective of relevance to ascertain whether the system is eutectic or not). Importantly, Rogers fails to teach or discuss the exploration of any melting point depression, and thus it is not obvious that the simple combination can result in a eutectic mixture, with all the advantages that it would involve (e.g. the operation of the mixture as a liquid solvent at temperatures at which otherwise the components of the mixture would be solid and therefore unable to act as solvents).
See remarks, pages 9-10
The examiner respectfully traverses as follow:

Previous claim objections and 112(b) rejection has been withdrawn since applicant has filed amendment to claims but upon further consideration, new claim objections and 112(b) has been cited above based on amendment to claims filed by applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        07/01/2021